Simrall, C. J.,
delivered the opinion of the court.
An executor or administrator, as a suitor, assumes individually the risk of costs. It is entirely proper, therefore, to adjudge costs to be levied de bonis propriis.
The sections of the statute to which we have been referred seem to assume that to be the rule.
*632Sect. 1183 has no special reference to the subject. Sect. 1190 provides a method by which the executor or administrator may exonerate himself from the liability.
If the court awards the certificate therein suggested, he may be discharged from individual liability, although the estate £t may be insufficient to pay its debts.”
That state of case is not presented with this motion, and a quashal of the execution must be denied.
The other branch of the motion is, to set aside the sale. There is nothing to guide our judgment except the return of the sheriff. That is regular.
If a serious contestation of the sale were intended to have been made, the concomitants explanatory .of its character ought to have been shown.